EXHIBIT TERMINATION OF STATUTORY MORTGAGE THIS TERMINATION AGREEMENT (this "Termination") is made and entered into as of April 8, 2010, by and between (i) CALPETRO TANKERS (BAHAMAS III) LIMITED, a company organized under the laws of the Bahamas (the "Owner"), and (ii) THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. as successor in interest to Chemical Trust of California and Chase Manhattan Bank And Trust Company, National Association, as collateral trustee (the "Collateral Trustee"), as transferee from California Petroleum Transport Corporation, a company organized under the laws of the state of Delaware ("CPTC"), to the Bahamian statutory mortgage dated as of June 28, 2001 between the Owner and the Collateral Trustee, as transferee from CPTC (the "Statutory Mortgage") on the Vessel (as defined below).Capitalized terms used herein without definition shall have the respective meanings ascribed thereto (or incorporated by reference) in the Statutory Mortgage, which also contains rules of usage that apply to terms defined therein and herein. W I T N E S S E T H: WHEREAS, Front Voyager Inc. (the "Charterer") and the Owner have entered into a bareboat charter dated as of March 31, 2006 (the "Charter") in respect of the Bahamian registered vessel
